Title: James Madison to [Charles F. Mercer] or [American Whig Society], 20 January 1827
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Jany. 20. 1827
                            
                        
                        I have received from the American Whig Society in the College of New Jersey, a copy of the Discourse on
                            popular education delivered at Princeton in September last by Charles F. Mercer, Esqr. In returning my thanks to the
                            Society for this token of its friendly respect, I ought not to withold the praise due to the Author of the discourse, for
                            the valuable information enriched with much instructive observation which he has given to the publick, on a subject which
                            lies at the foundation of free Government, and of social and individual happiness.
                        Having like him the College for my Alma Mater, and been a member also, of the Whig Society, I can not let the
                            occassion pass, without acknowledging in my old age the debt of gratitude incurred in my youth; with an offer of my devout
                            wishes that the venerated Institution may shine more & more among the Luminaries first in Magnitude; nor without
                            the further wish that the Whig Society, in amicable Competition with its Cliosophic Rival, may continue to receive
                            & reflect the lights which will best prepare its members for a useful life, which alone can promise a happy one.
                        
                            
                                J. M.
                            
                        
                    